DETAILED ACTION
Applicant’s amendments and remarks, filed September 20, 2021, are fully acknowledged by the Examiner. Currently, claims 1, 5, 11, 12 and 21-30 are pending with claims 2-4, 6-10 and 13-20 cancelled, and claim 29 amended. The following is a complete response to the September 20, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 5, 11, 12 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 30 stand as allowable for the reasons set forth in the June 18, 2021 Non-Final Office Action. With respect to independent claim 29, the amendments to the claim to specify the inclusion of a first and second valve block, and then to require both a regular flow sensor and a low flow sensor have defined the claim over the previous rejection under 35 U.S.C. 103 as unpatentable over the combination of Cosmescu and Willyard. Cosmescu only provides for a single sensor 5 in communication with the controller 10 and cannot be applied as being both the regular and low flow sensor. The Examiner has failed to find another reference(s) that would disclose, fairly suggest or make obvious each and every limitation in claim 29 including the regular and low 
As such, it is for at least the reasoning set forth above that the Examiner believes that claims 1, 5, 11, 12 and 21-30 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794